Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-17 are pending in this application, which is a 371 of PCT/US2018/056004.  Amended claims 1, 10 are noted.
	The amendment dated 07/05/2022 has been entered and carefully considered.  The examiner appreciates the amendments to the claims.  In view of said amendment, a new additional art rejection has been added.	
	Claims 14-15 are withdrawn from consideration as being directed to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (2005/0142361) in view of Citla et al. (2018/0209037) (filing date of 11/22/2017) and Kulshreshtha et al. (2016/0099147) alone or further in view of KR 10-2007-0074955.
	Nakanishi discloses a process for forming amorphous carbon film (title) by plasma CVD onto a conductive substrate disposed on a substrate holder in a film-forming furnace and connected to a negative electrode (abstract).  A glow discharged occurs by applying electric power between two electrodes which activates a processing gas introduced between the electrodes (0066).  The processing gas can be a hydrocarbon gas such as methane and a diluent gas such as hydrogen (0083-0084).  The pressure can be between 13 to 1330 Pa (97 to 9975 mTorr) (0078) and the temperature can be between 200 to 450oC (0081), both of which overlaps the claimed ranges.  However, the reference fails to teach pulsed DC power.
	Citla teaches a method of depositing an amorphous carbon layer on a substrate by using pulsed DC power (0007).  It would have been obvious to utilize DC power in the process of Nakanishi with the expectation of success because Citla teaches of using pulsed DC power to deposit amorphous carbon.
	In addition, the reference fails to teach the claimed ratio of hydrocarbon to diluent gas.  Kulshreshtha teaches a method of depositing an amorphous carbon layer as a hardmask (0014) in which the ratio of diluent gas to hydrocarbon gas is between about 2:1 and about 40:1 (claim 27).  It would have been obvious to utilize the ratio of Kulshreshtha in Nakanishi with the expectation of success because Kulshreshtha teaches the appropriate ratio to deposit a carbon layer.
	With respect to the newly added limitation of a pressure “less than about 50 mTorr”, it is noted that Nakanishi specifically teaches that the “processing gas pressure can desirably fall in a range of from 13 or more to 1,330 Pa or less” (0029).  It is specifically noted that the Nakanishi’s pressure range does not preclude other pressures but only that it is desirable within the claimed range.  To that end, to vary pressure would have been obvious in the absence of a showing of unexpected results.
	Regardless, KR’955 teaches an sp3-rich amorphous carbon hard mask (title) in which the amorphous carbon film is deposited by CVD (p.2 last paragraph) at a pressure range from 0.01 to 1 mTorr (p.3 line 31), which overlaps the claimed range.  To utilize the pressure range of KR’955 in Nakanishi would have been obvious with the expectation of success because KR’955 teaches of forming amorphous carbon at a pressure range from 0.01 to 1 mTorr.

	Regarding claim 2, Citla teaches a density between 2.0 and 2/4 g/cm3 and a Young’s modulus between about 100 and 300 GPa (0042), which overlap the claimed range.
	Regarding claim 3, Citla teaches a compressive film stress less than about 2000 MPa (0042), which overlaps the claimed range.
Regarding claim 4, Nakanishi teaches (0083-0084).
Regarding claim 5, Citla teaches a temperature less than about 200oC (0008) and a pressure between 1 and 500 mTorr (0036).
Regarding claim 6, Kulshreshtha teaches a ratio of diluent gas to hydrocarbon gas is between about 2:1 and about 40:1 (claim 27).  
Regarding claim 7, Citla teaches an RF power between 20 and 1000W (0025) and a frequency of more than about 2500 Hz (0033). 
Regarding claim 9, Nakanishi teaches a substrate holder connected to a negative electrode (0025) and a positive electrode (0066).

In independent claim 10, the applicant requires a specific pressure, power, frequency and temperature.  Citla teaches a temperature less than about 200oC (0008), a pressure between 1 and 500 mTorr (0036), an RF power between 20 and 1000W (0025), and a frequency of more than about 2500 Hz (0033).  In addition, Citla teaches pulsed C power (0008) and a bias electrode and a chucking electrode (0025).
With respect to the newly added limitation of plasma enhanced chemical vapor deposition, it is noted that Nakanishi teaches of forming an amorphous carbon film by a plasma CVD method (abstract).
Regarding claim 11, Nakanishi teaches methane (0084).  
Regarding claim 12, the applicant requires a specific ratio.  It is noted that Nakanishi teaches a mixture of methane and hydrogen, which would inherently have a ratio.  To utilize the claimed ratio would have been obvious in the absence of a showing of unexpected results.
Regarding claim 13, Nakanishi teaches a substrate holder connected to a negative electrode (0025) and a positive electrode (0066).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (2005/0142361) in view of Citla et al. (2018/0209037) (filing date of 11/22/2017) and Kulshreshtha et al. (2016/0099147) alone or in view of KR 10-2007-0074955 and further in view of Jennings et al. (2012/0164834).  The combination of Nakanishi/Citla/Kulshreshtha/ KR’955 fails to teach a showerhead.
Jennings teaches variable-density plasma processing of substrates (title) in which a showerhead includes an electrode and a substrate holder includes another electrode (0002).  It would have been obvious to utilize a showerhead electrode in the combination with the expectation of success because Jennings teaches of using a showerhead electrode in a plasma process.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (2005/0142361) in view of Citla et al. (2018/0209037) (filing date of 11/22/2017) and Kulshreshtha et al. (2016/0099147) alone or in view of KR 10-2007-0074955 and further in view of Jha et al. (2016/0293609).  The combination of Nakanishi/Citla/Kulshreshtha/KR’955 fails to teach a lid assembly including a third electrode.
Jha teaches a plasma enhanced chemical vapor deposition process (title) in which a third electrode 124 and a lid assembly 106 (0029-0031, Figure 1) is used.  It would have been obvious to utilize a third electrode and a lid assembly in the combination with the expectation of success because Jha teaches of using both in a PECVD process.
Regarding claim 17, Jha teaches a third electrode 124 and a lid assembly 106 (0029-0031, Figure 1).

Takaba (2013/0052808) teaches of forming an amorphous carbon hard mask at a pressure greater than 300 mTorr to prevent formation of cracks in the amorphous carbon film and has been cited as relevant art.
Lien et al. (6,682,786) teaches of forming a thin amorphous carbon film at a gas pressure of 60 mTorr and has been cited as relevant art.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Applicant first argues that each reference teaches different processing techniques and thus are not combinable (p.6).
The examiner disagrees.  Each reference cited is directed to forming amorphous carbon film by vapor deposition:
Nakanishi		abstract
Citla		0004
Kulshreshtha	0007
KR’955		p.2 last paragraph

It is the examiner’s position that since all references teach forming amorphous carbon by vapor deposition that the references are properly combinable.
	Applicant next argues that the references fail to teach a pressure of less than about 50 mTorr as required in claim 1 (paragraph bridging pp.6-7).
	The examiner disagrees.  It is first noted that Nakanishi teaches that the “processing gas pressure can desirably fall in a range of from 13 or more to 1,330 Pa or less” (0029).  It is specifically noted that the Nakanishi’s pressure range does not preclude other pressures but only that it is desirable within the claimed range.  To that end, to vary pressure would have been obvious in the absence of a showing of unexpected results.
	Regardless, KR’955 teaches an sp3-rich amorphous carbon hard mask (title) in which the amorphous carbon film is deposited by CVD (p.2 last paragraph) at a pressure range from 0.01 to 1 mTorr (p.3 line 31), which overlaps the claimed range.  To utilize the pressure range of KR’955 in Nakanishi would have been obvious with the expectation of success because KR’955 teaches of forming amorphous carbon at a pressure range from 0.01 to 1 mTorr.
	Applicant next argues that Nakanishi fails to teach pulsed DC power and that Citla cannot be combined with Nakanishi because Citla is directed to PVD (p.7).
	The examiner agrees in part.  The examiner previously conceded that Nakanishi fails to teach pulsed DC power and has cited to Citla to show that pulsed DC power can be used to deposit an amorphous carbon layer on a substrate.  It is specifically noted Citla teaches that amorphous carbon layer can be deposited by PVD method and CVD methods but prefer the PVD methods for higher density and higher etch resistance (0004).  Both are directed to vapor deposition of amorphous carbon.  Hence, it is the examiner’s position that both are properly combinable.
	Applicant’s arguments have been considered but are not deemed persuasive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        07/26/2022